                 Case 3:21-cv-05332-BHS Document 14 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     STEPHEN CHRISTOPHER WRIGHT,                        CASE NO. C21-5332 BHS
 8   et al.
                                                        ORDER ADOPTING REPORT
 9                             Plaintiffs,              AND RECOMMENDATION
            v.
10
     CHARLES HANIFY, et al.
11
                               Defendants.
12

13
            This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 12. The Court
15
     having considered the R&R and the remaining record, and no objections having been
16
     filed, does hereby find and order as follows:
17
            (1)      The R&R is ADOPTED;
18
            (2)      Plaintiff Stephen Wright’s applications to proceed in forma pauperis, Dkts.
19
                     1, 4, are GRANTED;
20
            (3)      Plaintiff Sarah Wright’s application to proceed in forma pauperis, Dkt. 3, is
21
                     DENIED as moot;
22

23
     ORDER - 1
24
             Case 3:21-cv-05332-BHS Document 14 Filed 09/13/21 Page 2 of 2




 1         (4)   Joe Mandoli is DISMISSED from this action without prejudice; and

 2         (5)   The Clerk is directed to terminate Sarah Wright, Charles Hanify, Rod

 3               Fleck, and Douglas Kresl as parties in this action.

 4         Dated this 13th day of September, 2021.

 5

 6

 7

 8
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
